Order entered November 3, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00616-CV

                             JOHN DOE, Appellant

                                         V.

 CATHOLIC SOCIETY OF RELIGIOUS AND LITERARY EDUCATION
 AND JESUIT COLLAGE PREPARATORY SCHOOL OF DALLAS INC.,
                        Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-03706

                                     ORDER

      On September 23, 2021, a sealed supplemental clerk’s record was filed in

this appeal containing documents filed in camera in the trial court. Any documents

submitted to the trial court for in camera inspection must be filed with an appellate

court under seal so that it can evaluate the documents. See Humphreys v. Caldwell,

881 S.W.2d 940, 944 (Tex. App.—Corpus Christi–Edinburg 1994, orig.

proceeding). Because the record before the Court does not contain a sealing order,
there is currently no authority for any portion of the appellate record to be filed

under seal.

      Under Texas Rule of Civil Procedure 76a, court records are generally

presumed to be open to the general public and may be sealed only upon motion and

if certain conditions are met. See TEX. R. CIV. P. 76a. Among those conditions are

that the movant must provide public notice, the trial court must hold a hearing on

the motion in open court as soon as practicable, and the trial court must issue an

order that complies with the requirements of rule 76a(6). See id. 76a(3), (4) & (6).

      In light of these circumstances, the September 23 sealed supplemental

clerk’s record shall remain under seal for FORTY DAYS to allow the parties to

obtain an order that complies with the requirements of Rule 76a from the trial court

that permanently seals the documents contained in the supplemental clerk’s record.

See TEX. R. CIV. P. 76a. Alternatively, if the parties prefer, they can file redacted

documents to protect sensitive information. See TEX. R. APP. P. 9.9.

      The parties shall provide, within FORTY DAYS of the date of this order,

written verification whether the trial court signed a sealing order. If the trial court

does not sign a sealing order within the time prescribed, the Court will strike the

September 23 sealed supplemental clerk’s record.
       If the trial court signs a sealing order, we ORDER Dallas County District

Clerk Felicia Pitre to file, within FORTY-FIVE DAYS of the date of this order, a

supplemental clerk’s record containing the sealing order.

       We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Eric Moye, Presiding Judge of the 14th Judicial District Court; Ms.

Pitre; and, the parties.


                                             /s/   KEN MOLBERG
                                                   JUSTICE